Citation Nr: 0015636	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  97-32 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for pseudofolliculitis.


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
February 1972.

This appeal arose from a July 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to 
service connection for PTSD.  A rating action was then issued 
in April 1998 which denied entitlement to service connection 
for pseudofolliculitis.  In February 1999, the veteran 
testified at a personal hearing at the RO.  He was informed 
through March 1999 and February 2000 supplemental statements 
of the case of the continued denials of his claims.


FINDINGS OF FACT

1.  The veteran's subsequently diagnosed PTSD is not shown to 
have its origins in his military service.

2.  The veteran has not been shown by competent medical 
evidence to suffer from chronic pseudofolliculitis which can 
be related to his period of service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).

2.  The veteran has not presented evidence of a well grounded 
claim for service connection for pseudofolliculitis.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
PTSD

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran's DD-214 form indicated that he was not involved 
in any campaigns or combat and received no injuries.  His 
personnel records showed that, during his tour in Vietnam, he 
served as a clerk, light vehicle driver and motor transport 
operator.  He received the National Defense Service Medal, 
the Vietnam Service Medal, the Vietnam Campaign Medal and an 
Army Commendation Medal.  There was no evidence that he 
received any individual combat badges; while his unit 
received citations, there was no indication that he was 
personally engaged in combat with the enemy.

The veteran's service medical records revealed that he was 
psychiatrically normal at the time of the pre-induction 
examination performed in September 1968.  On October 6, 1969, 
it was commented that he had been seen repeatedly for 
complaints of headaches.  He indicated that he wanted to be 
separated from the military because of this condition.  The 
diagnosis was hyperventilation syndrome and anxiety about 
Army life.  His February 1972 separation examination was 
negative.

The veteran was treated by VA on an outpatient basis between 
October 1986 and May 1990.  A MMPI was conducted on June 29, 
1987.  This was found to be abnormal, showing moderately 
severe depression with somatic preoccupation, tension, 
anxiety, pessimism, low self-esteem, concentration and sleep 
problems, low energy and passivity.  He was seen in the 
Mental Health Clinic on July 9, 1987.  He stated that he had 
been in Vietnam and had seen some combat, although he denied 
nightmares and flashbacks.  He noted that he had driven a 
truck during his tour of duty.  He was noted to be 
preoccupied with somatic complaints to the point that it was 
interfering with his lifestyle.  On March 4, 1989, he was 
somewhat anxious.  On March 23, 1989, he reported numerous 
somatic complaints.  There was no psychomotor agitation or 
retardation and his speech was normal.  His mood was euthymic 
and he had a full range of affect.  There was no hopelessness 
or helplessness.  The diagnosis was psychological factors 
affecting physical condition.

A private psychological evaluation was performed on August 
10, 1998.  The examiner noted that the veteran's previous 
records were not available for review.  He reported a long 
history of serious symptoms associated with PTSD.  He 
indicated that he had served as a truck driver and an 
infantryman, engaged in guard duty.  His stressors included 
coming under sniper fire and feeling helpless to protect 
himself.  In his absence, his bed was hit by mortar fire.  A 
soldier driving the truck he usually drove was hit by mortar 
fire and killed.  He reported seeing many dead and wounded 
soldiers.  Many things reminded him of Vietnam and he tried 
to avoid them.  He indicated that he had almost daily dreams.  
He often felt angry, irritable, stressed and intolerant.  The 
results of tests were consistent with someone who is 
depressed, anxious and agitated.  Other characteristics were 
tearfulness, irritability and tension.  The results suggested 
a person who had a fear of losing control of his impulses and 
who was withdrawn, unsociable, unassertive, and 
interpersonally over-sensitive.  Problems concentrating, 
suspiciousness, feelings of worthlessness and somatic 
complaints were also typical in those with the veteran's test 
results.  The Axis I diagnosis was PTSD.

The veteran testified at a personal hearing at the RO in 
February 1999.  He stated that he saw soldiers killed by the 
enemy, with mostly small arms and mortar fire.  He was not 
personally injured and he did not know the names of any of 
the causalities.  He said that he had seen many bodies and 
had received sniper fire while on jeep patrol.  In the summer 
of 1971, a rocket hit his bed, but he was not there at the 
time.  While he was on leave, his truck was hit by a mortar 
round but he did not know the name of the driver.  

An October 1999 Ability to Engage in Work-Related Activities 
statement indicated that the veteran suffered from PTSD 
secondary to Vietnam combat experiences per objective 
psychological testing, clinical impressions and self-report.  
He had longstanding and chronic problems with depressed mood, 
poor stress tolerance and a poor ability to adapt and adjust.

After a careful review of the evidence of record, it is found 
that that evidence does not support a finding of entitlement 
to service connection for PTSD.  The objective evidence of 
record does not suggest that the veteran was engaged in 
combat.  "Engaged in combat with the enemy" has been 
defined as requiring that a veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In the instant case, the evidence indicates that the veteran 
was engaged in noncombat military occupations, namely, light 
vehicle driver and clerk.  His DD-214 did not reflect the 
receipt of any combat badges.  While the unit with which he 
served did receive unit citations, there was no objective 
evidence that he personally participated in any combat.  
Finally, he admitted that he had never been injured during 
his period of service.  According to Zarycki v. Brown, 6 Vet. 
App. 91, 198 (1993), when it has been determined that a 
veteran was not engaged in combat, "...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  (cite omitted).  
Instead, the record must contain service records which 
corroborate the veteran's testimony as to the occurrence of 
the claimed stressor."  See also Swann v. Brown, 5 Vet. App. 
229 (1993), Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
record does not contain any corroboration that the veteran 
experienced or witnessed an event which resulted in a 
response of intense fear, helplessness or horror.  While the 
veteran stated that he had seen many wounded and dead 
soldiers, had been subjected to mortar and sniper fire, and 
had narrowly escaped death when a mortar hit his bed and a 
truck that he usually drove, there is no confirmation that 
these events occurred.  Moreover, he has never provided 
specific information, such as dates and names of causalities, 
that would be capable of corroboration.  Clearly, the 
objective record does not support a finding that he was 
engaged in combat.

The record does contain a diagnosis of PTSD, made by a 
private psychologist in October 1998.  However, this 
diagnosis is not supported by documentation of a corroborated 
stressor.  In fact, the examiner had indicated that the 
veteran's records had not been available for review; rather, 
the diagnosis was based upon information provided solely by 
the veteran.  

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for service connection for 
PTSD.


II.  Entitlement to service connection 
for pseudofolliculitis

The veteran contends that service connection is warranted for 
pseudofolliculitis because this condition, which still 
exists, first manifested itself during his active period of 
service.  Therefore, he believes that service connection is 
warranted.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  Initially, the Board must determine whether the 
veteran has submitted a well grounded claim as required by 
38 U.S.C.A. § 5107(a).  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service connection.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, a claimant may establish a well grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that an appellant had 
a chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under the case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran's service medical records noted that on August 
13, 1971, he had complained of sores on his face.  He was 
given a two week shaving profile.  On August 27, 1971, the 
diagnosis was noted to be mild granulomatous folliculitis.  
He was given another profile prohibiting shaving in December 
1971.  The February 1972 separation examination was normal.

The veteran was examined by VA in February 1982.  Acne 
vulgaris was diagnosed; pseudofolliculitis was not.

In March 1998, the veteran was examined by VA.  The physical 
examination noted two papulopustular lesions on the right 
cheek.  This was follicular and probably represented 
pseudofolliculitis.  There were also two small follicular 
lesions on the right neck.  He probably had had 
pseudofolliculitis of the beard.  He was handling it quite 
well by not shaving.

Numerous VA outpatient treatment records developed from the 
1970's noted treatment for tinea pedis.  While acne of the 
face was noted in October 1992 and July 1993, 
pseudofolliculitis was not noted.

In February 1999, the veteran testified at a personal hearing 
at the RO.  He said that he had problems with his face in 
service; although no diagnosis was reportedly made, he was 
placed on a shaving profile because of large, painful 
pimples.  He stated that this condition had never gone away.

"Where the determinative issue involves either medical 
etiology or medical diagnosis, competent medical evidence is 
required to fulfill the well grounded requirement of Section 
5107(a); where the determinative issue does not require 
medical expertise, lay testimony may suffice by itself."  
Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).

After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran's currently diagnosed pseudofolliculitis is related 
to or otherwise had its origins during the veteran's period 
of active military service.  Nor is there any evidence of 
continuity of symptomatology to which to relate his currently 
diagnosed pseudofolliculitis.

As noted above, both the establishment of a current 
disability and the establishment of a nexus between the 
current disability and service require more than just lay 
testimony.  Lay testimony is not competent to prove a matter 
requiring medical expertise.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Fluker v. Brown, 5 Vet. App. 296, 299 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. 
Brown, 5 Vet. App. 93, 95 (1993); Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993); Clarkson v. Brown, 4 Vet. App. 565, 
567 (1993).  It is the province of trained health care 
professionals to enter conclusions which require medical 
opinions as to causation, Jones v. Brown, 7 Vet. App. 134, 
137 (1994), and, since, he has no medical expertise, the lay 
opinion of the veteran does not provide a basis upon which to 
make any finding as to the origin or development of his 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In the absence of competent supporting medical evidence, the 
veteran's claim of entitlement to service connection for 
pseudofolliculitis is not well grounded and must be denied on 
that basis.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for PTSD is denied.



	(CONTINUED ON NEXT PAGE)



Service connection for pseudofolliculitis is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

